IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-30609
                          Summary Calendar



MOSES ROGERS,

                                          Petitioner-Appellant,

versus

CARL CASTERLINE,

                                          Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-2582
                       --------------------
                          November 1, 2002

Before GARWOOD, JOLLY and SMITH, Circuit Judges.

PER CURIAM:*

     Moses Rogers, federal prisoner #05596-078, appeals the

dismissal of his 28 U.S.C. § 2241 petition filed in the court

below December 11, 2001, challenging his 1996 conviction and

sentence in the United States District Court for the Eastern

District of Texas for possession of cocaine with intent to

distribute (we affirmed Rogers’s sentence on direct appeal,

United States v. Rogers, No. 96-40655, 5th Cir. February 18,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30609
                                -2-

1997, unpublished).   Rogers contends that the district court

should have made findings before dismissing his petition, that

his prior 28 U.S.C. § 2255 motion was denied erroneously by the

United States District Court for the Eastern District of Texas in

October 1999 (apparently no appeal was taken from that denial),

that amending the indictment without resubmitting it to the grand

jury deprived him of his right to indictment by grand jury, that

his sentence had been improperly enhanced, and that his trial

counsel was ineffective.   The district court did not err in not

holding an evidentiary hearing as Rogers’s claims hinge on legal

issues.   See United States v. Tubwell, 37 F.3d 175, 179 (5th Cir.

1994).

     The district court was correct that Rogers’s claims were not

properly brought under 28 U.S.C. § 2241 since his arguments

involve alleged errors that occurred at or before sentencing.

See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).   Rogers’s

petition was really a 28 U.S.C. § 2255 motion over which the

district court lacked jurisdiction because such a motion must be

filed in the sentencing court, and authorization from this court

is required before a successive 28 U.S.C. § 2255 motion may be

heard by the district court.   See 28 U.S.C. § 2255; United States

v. Orozco-Ramirez, 211 F.3d 862, 867 (5th Cir. 2000).

     Even a liberal reading of Rogers’s brief as an attempt to

bring his petition within the “savings clause” of 28 U.S.C.

§ 2255 is to no avail.   Rogers has not shown that (1) his claims
                           No. 02-30609
                                -3-

are based on a retroactively applicable Supreme Court decision

which establishes that the petitioner may have been convicted of

a nonexistent offense, and (2) his claims were foreclosed by

circuit law at the time when the claims should have been raised

in his trial, appeal, or first 28 U.S.C. § 2255 motion.   See

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001).   The district court’s judgment is AFFIRMED.